DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 48, “the base” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim.
Claims 50-53 each recites “the vehicle”.  There is no antecedent basis for the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 35, 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleynik (US Pub 20160059412).
Regarding claim 1, Oleynik discloses a piece of equipment (A description of structural embodiments and methods of the present disclosure is provided with reference to FIGS. 1-178.) for use in an on-demand food preparation (figs. 1-6; sec 0010, 0251, 0262, 0263), the piece of equipment comprising: 
a base (figs. 41A, 45, 46; sec 0483, 0506-0508); 
at least one robotic appendage (arms 34, 70, 72; sec 0498, 0500; figs. 41A, 42B, 45, 46) having a proximate end and a distal end (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508), the robotic appendage moveably coupled to the base at the proximate end of the robotic appendage and selectively moveable to position the distal end of the robotic appendage with respect to the base (figs. 41A, 45, 46; sec 0252, 0258, 0483, 0498, 0500, 0506-0508); 
an end of arm tool (utensils; fig. 7D&E, 12A-C; sec  0353, 0356, 0420) carried by the at least one robotic appendage at least proximate the distal end thereof (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508); and 
a first actuator (actuator and motors; sec 0270,  0369), the first actuator operable to selectively translate the end of arm tool between a retracted position and an extended position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483), in the retracted position the end of arm tool spaced relatively toward the distal end of the at least one robotic appendage and in the extended position the end of arm tool spaced relatively away from the distal end of the at least one robotic appendage with respect to the retracted position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483).  
Regarding claim 35, Oleynik discloses a method of operating a piece of equipment (A description of structural embodiments and methods of the present disclosure is provided with reference to FIGS. 1-178.)  in an on-demand food preparation (figs. 1-6; sec 0010, 0251, 0262, 0263), the piece of equipment comprising: 
a base (figs. 41A, 45, 46; sec 0483, 0506-0508); 
a robotic appendage (arms 34, 70, 72; sec 0498, 0500; figs. 41A, 42B, 45, 46) having a proximate end and a distal end (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508), the robotic appendage selectively moveable to position the distal end of the robotic appendage with respect to the base (figs. 41A, 45, 46; sec 0252, 0258, 0483, 0498, 0500, 0506-0508); 
an end of arm tool (utensils; fig. 7D&E, 12A-C; sec  0353, 0356, 0420) carried by the at least one robotic appendage at least proximate the distal end thereof (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508), and 
a first actuator (actuator and motors; sec 0270,  0369) drivingly coupled to the end of arm tool, the method comprising: 
determining by at least one processor (sec 0261-0265) a movement for the robotic appendage (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483);
transmitting by the at least one processor a first signal to the first actuator (actuator and motors; sec 0270,  0369) based upon the determined movement, the first signal causing the first actuator to move the end of arm tool between a retracted position and an extended position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483), in the retracted position the end of arm tool spaced relatively toward the distal end of the robotic appendage and in the extended position the end of arm tool spaced relatively away from the distal end of the robotic appendage with respect to the retracted position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483).  
Regarding claim 48, Oleynik discloses  a system (A description of structural embodiments and methods of the present disclosure is provided with reference to FIGS. 1-178.) for use in an on-demand food preparation (figs. 1-6; sec 0010, 0251, 0262, 0263), the system comprising: 
at least one robotic appendage (arms 34, 70, 72; sec 0498, 0500; figs. 41A, 42B, 45, 46) having a proximate end and a distal end (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508), the robotic appendage moveably coupled to A base (figs. 41A, 45, 46; sec 0483, 0506-0508) at the proximate end of the robotic appendage and selectively moveable to position the distal end of the robotic appendage with respect to the base (figs. 41A, 45, 46; sec 0252, 0258, 0483, 0498, 0500, 0506-0508); 
an end of arm tool (utensils; fig. 7D&E, 12A-C; sec  0353, 0356, 0420) carried by the at least one robotic appendage at least proximate the distal end thereof (figs. 41A, 45, 46; sec 0483, 0498, 0500, 0506-0508); and   
a first actuator (actuator and motors; sec 0270,  0369), the first actuator operable to selectively translate the end of arm tool between a retracted position and an extended position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483), in the retracted position the end of arm tool spaced relatively toward the distal end of the at least one robotic appendage and in the extended position the end of arm tool spaced relatively away from the distal end of the at least one robotic appendage with respect to the retracted position (figs. 32, 15D, 41A, etc show an extended and retracted position due to the degrees of freedom when robot is replicating chef movements; sec sec 0252, 0258, 0299, 0483).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US Pub 20160059412) in view of Helmer (US PuB 20100300230).
Regarding claim 49, Oleynik discloses the system of claim 48, but does not indicate that the robot is carried in a vehicle.  However Helmer teaches of a vehicle on which a robotic appendage, the end of arm tool and the first actuator are carried (Helmer, sec 0092).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oleynik as taught by Helmer for the purpose or incorporating a robot in a truck or vehicle for the food industry for handling, transfer, packaging, etc; Helmer sec 0092.




Allowable Subject Matter
Claims 54-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose:
54. (Original) The system of claim 48 wherein the end of arm tool comprises a peel that has an upper surface, a lower surface opposed across a thickness of the peel from the upper surface, the peel including a leading edge that extends across at least a portion of a width of the peel, and a trailing edge that extends across at least a portion of the width of the peel, the trailing edge opposed across a length of the peel from the leading edge.  
55. (Original) The system of claim 54 wherein the peel includes one or more side edges, and wherein the upper surface of the peel includes one or more lips, the one or more lips which extend along one or more of the trailing edge and the one or more side edges of the peel.  
56. (Original) The system of claim 54 wherein a majority of the upper surface is planar, a majority of the lower surface is planar, and the peel includes a bevel portion along the leading edge, the bevel portion across at least a portion of the leading edge, the bevel portion which tapers from relatively thicker to relatively thinner as a portion of the length of the peel is traversed in a direction defined by a directed line that extends perpendicularly from the trailing edge toward the leading edge.  
57. (Original) The system of claim 56 wherein the peel when in the extended position is operable to be pitched downward from a horizontal plane that is parallel to a surface on which the piece of equipment rests such that the trailing edge of the peel is relatively higher than the leading edge of the peel.  
58. (Currently Amended) The system of claim 54 
59. (Original) The system of claim 58 wherein the push bar is fixed with respect to the upper surface of the peel.  
60. (Original) The system of claim 58 wherein the push bar is coupled to move with respect to the upper surface of the peel.  
61. (Original) The system of claim 60 wherein the push bar includes a forward face that is oriented to push items across the portion of the upper surface of the peel when the push bar extends, the forward face of the push bar which is sized and dimensioned to correspond to a size and shape of the pushed item.  
62. (Original) The system of claim 61, further comprising:   a second actuator, the second actuator drivingly coupled to the push bar and operable to longitudinally move the push bar in a direction defined by an axis that extends perpendicularly from the trailing edge of the peel towards the leading edge of the peel.  
63. (Currently Amended) The system of claim 56, further comprising: at least one sensor; at least one controller, the at least one controller communicatively coupleable to the first actuator and to the sensor, the at least one controller which includes at least one processor, and at least one nontransitory processor-readable storage device communicatively coupled to the at least one processor and which stores processor- executable instructions which, when executed by the at least one processor, cause the at least one processor to: receive the detection signal from the sensor; determine at least one motion for the at least one robotic appendage, the at least one motion based at least in part on the detection signal received from the sensor; and transmit at least one instruction to cause the at least one robotic appendage to move based upon the determined at least one motion.  
64. (New) The system of claim 63 wherein the at least one sensor further includes at least one of a contact sensor, a proximity sensor, a capacitive sensor, or an imager.  
65, (New) The system of claim 63 wherein the at least one motion for the at least one robotic appendage includes a motion plan, the motion plan specifying a plurality of movement executable by the at least one robot to move the peel from a first pose to at least a second pose, the second pose different from the first pose.  







Conclusion
The prior art made of record in the following links and not relied upon is considered pertinent to applicant's disclosure.



These links disclose cooking robots:
https://www.youtube.com/watch?v=iiRMbV1qdig
https://www.youtube.com/watch?v=CAJJbMs0tos
https://www.youtube.com/watch?v=unqxR6MuyLY
https://www.youtube.com/watch?v=fPN0kwC-93s


The following disclose Robot powered food trucks shown below in the YOUTUBE links, but the dates are not good.

https://www.youtube.com/watch?v=xByI1HHTeFY
https://www.youtube.com/watch?v=etE_FF5gQKw


Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664